Rodman, J.
The controversy, by stipulation of the parties that boundary only was involved, became in effect a processioning proceeding, Goodwin v. Greene, 237 N.C. 244, 74 S.E. 2d 630; Clegg v. Canady, 217 N.C. 433, 8 S.E. 2d 246, and was properly referred. G.S. 1-189(3).
The judgment in September 1956 adopting the referee’s findings and conclusions was a final judgment. Veazey v. Durham, 231 N.C. 357, 57 S.E. 2d 377; Cornelison v. Hammond, 225 N.C. 535, 35 S.E. 2d 633; Parker v. Taylor, 133 N.C. 103. As such, it was only reviewable by appeal to this Court. G.S. 1-277. The provision of the judgment for marking, as provided by G.S. 38-3(3), the line as judicially determined was a mere direction for the performance of a ministerial duty which in no way affected the finality of the determination of how the line should be run.
The only matter open for hearing by Judge Campbell was: Did the surveyor act in conformity with the directions given him? The court, upon the evidence adduced, found that he did. The exception to the judgment does not question this factual finding. Bishop v. Bishop, 245 N.C. 573, 96 S.E. 2d 721; Lowie & Co. v. Atkins, 245 N.C. 98, 95 S.E. 2d 271; Travis v. Johnston, 244 N.C. 713, 95 S.E. 2d 94. The judgment is a correct declaration of the law on the facts judicially determined.
Affirmed.